
	
		II
		109th CONGRESS
		2d Session
		S. 3731
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2006
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To regulate the judicial use of presidential signing
		  statements in the interpretation of Acts of Congress.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Presidential Signing Statements
			 Act of 2006.
		2.FindingsCongress finds the following—
			(1)While the
			 executive branch has a role in enacting legislation, it is clear that this is a
			 limited role. Article I, section 7 of the Constitution provides that when a
			 bill is presented to the President, he may either sign it or veto it with his
			 objections, and his veto is subject to a congressional override by two-thirds
			 majorities in the House of Representatives and Senate.
			(2)As the President
			 signs a bill into law, the President sometimes issues a statement elaborating
			 on his views of a bill.
			(3)This practice
			 began in the early 1800s, and such statements have been issued by Presidents
			 including James Monroe, Andrew Jackson, John Tyler, Franklin Delano Roosevelt,
			 Dwight D. Eisenhower, John F. Kennedy, Lyndon B. Johnson, Richard Nixon, Gerald
			 Ford, Jimmy Carter, Ronald Reagan, George H.W. Bush, Bill Clinton, and George
			 W. Bush.
			(4)Much more
			 recently, some courts have begun using presidential signing statements as a
			 source of authority in the interpretation of Acts of Congress.
			(5)This judicial use
			 of presidential signing statements is inappropriate, because it in effect gives
			 these statements the force of law. As the Supreme Court itself has explained,
			 Article I, section 7, of the Constitution provides a single, finely
			 wrought and exhaustively considered, procedure for the making of
			 Federal law. I.N.S. v. Chadha, 462 U.S. 919, 951 (1983). Presidential signing
			 statements are not passed by both Houses of Congress pursuant to Article I,
			 section 7, so they are not the supreme law of the land. It is inappropriate,
			 therefore, for courts to rely on presidential signing statements as a source of
			 authority in the interpretation of Acts of Congress.
			(6)The Supreme
			 Court's reliance on presidential signing statements has been sporadic and
			 unpredictable. In some cases, such as Bowsher v. Synar, 478 U.S. 714, 719 n.1
			 (1986), the Supreme Court has relied on presidential signing statements as a
			 source of authority, while in other cases, such as the recent military
			 tribunals case, Hamdan v. Rumsfeld, 126 S.Ct. 2749 (2006), it has conspicuously
			 declined to do so. This inconsistency has the unfortunate effect of rendering
			 the interpretation of Federal law unpredictable.
			(7)As the Hamdan
			 case demonstrates, the Justices of the Supreme Court appear to disagree with
			 one another on the propriety of reliance on presidential signing statements in
			 the interpretation of Federal law. The Supreme Court, with its nine competing
			 perspectives and its jurisdictional restriction to cases and controversies, may
			 remain unable to resolve this difference of opinion and establish a clear rule
			 abjuring such reliance.
			(8)As recently
			 explained in the Harvard Law Review, Congress has power to resolve judicial
			 disputes such as this by enacting Federal rules of statutory interpretation.
			 Nicholas Quinn Rosenkranz, Federal Rules of Statutory Interpretation, 115 Harv.
			 L. Rev. 2085 (2002). This power flows from Article I, section 8, cl. 18, which
			 gives Congress the power To make all laws which shall be necessary and
			 proper for carrying into execution the foregoing powers, and all other powers
			 vested by this Constitution in the government of the United States, or in any
			 department or officer thereof. Federal rules of statutory
			 interpretation are necessary and proper to bring into execution the legislative
			 power.
			(9)Congress can and
			 should exercise this power over the interpretation of Federal statutes in a
			 systematic and comprehensive manner.
			(10)Congress hereby
			 exercises this power to forbid judicial reliance on presidential signing
			 statements as a source of authority in the interpretation of Acts of
			 Congress.
			3.DefinitionAs used in this Act, the term
			 presidential signing statement means a statement issued by the
			 President about a bill, in conjunction with signing that bill into law pursuant
			 to Article I, section 7, of the Constitution.
		4.Judicial use of
			 presidential signing statementsIn determining the meaning of any Act of
			 Congress, no State or Federal court shall rely on or defer to a presidential
			 signing statement as a source of authority.
		5.Congressional
			 standing to obtain declaratory judgmentAny court of the United States, upon the
			 filing of an appropriate pleading by the United States Senate, through the
			 Office of Senate Legal Counsel, and/or the United States House of
			 Representatives, through the Office of General Counsel for the United States
			 House of Representatives, may declare the legality of any presidential signing
			 statement, whether or not further relief is or could be sought. Any such
			 declaration shall have the force and effect of a final judgment or decree and
			 shall be reviewable as such.
		6.Congressional
			 right to intervene or submit clarifying resolutionChapter
			 9D of title 2, United States Code, is amended by adding at the end the
			 following:
			
				288o
					(a)Notice to
				congressIn any action, suit, or proceeding in the Supreme Court
				of the United States, wherein the construction or constitutionality of any Act
				of Congress in which a presidential signing statement was issued, the Supreme
				Court shall certify such fact to the Office of Senate Legal Counsel and to the
				Office of General Counsel for the United States House of
				Representatives.
					(b)Congressional
				right To interveneIn any suit referenced in subsection (a), the
				Supreme Court shall permit the United States Senate, through the Office of
				Senate Legal Counsel, and/or the United States House of Representatives,
				through the Office of General Counsel for the United States House of
				Representatives, to intervene for presentation of evidence, if evidence is
				otherwise admissible in the case, and for argument on the question of the Act's
				construction and/or constitutionality. The United States Senate and House of
				Representatives shall, subject to the applicable provisions of law, have all
				the rights of a party and be subject to all liabilities of a party as to court
				costs to the extent necessary for a proper presentation of the facts and law
				relating to the question of constitutionality. Nothing in this chapter shall be
				construed to confer standing on any party seeking to bring, or jurisdiction on
				any court with respect to, any civil or criminal action, including suit for
				court costs, against Congress, either House of Congress, a Member of Congress,
				a committee or subcommittee of a House of Congress, any office or agency of
				Congress, or any officer or employee of a House of Congress or any office or
				agency of Congress.
					(c)Congressional
				right To submit clarifying resolutionIn any suit referenced in
				subsection (a), the full Congress may pass a concurrent resolution declaring
				its view of the proper interpretation of the Act of Congress at issue,
				clarifying Congress's intent, and/or clarifying Congress's findings of fact. If
				Congress does pass such a concurrent resolution, the Supreme Court shall permit
				the United States Congress, through the Office of Senate Legal Counsel, to
				submit that resolution into the record of the case as a matter of
				right.
					.
		7.Authorization
			 for senate legal counsel
			(a)Section 288b(c)
			 of title 2, United States Code, is amended by inserting or section 2403
			 of title 28 of the United States Code after under section 288e
			 of this title;
			(b)Section
			 288j(a)(1) of title 2, United States Code, is amended by inserting or
			 section 2403 of title 28 of the United States Code after
			 pursuant to section 288b of this title; and
			(c)Section
			 288j(a)(2) of title 2, United States Code, is amended by inserting or
			 section 2403 of title 28 of the United States Code after
			 pursuant to section 288b(a) of this title.
			
